 1 ANDREW T. KOENIG, State Bar No. 158431
   Attorney at Law
 2 93 S. Chestnut Street, Suite 208
   Ventura, California 93001
 3 Telephone: (805) 653-7937
   Facsimile: (805) 653-7225
 4 E-Mail: andrewtkoenig@hotmail.com
 5   Attorney for Plaintiff Gabriela Broughal
 6
                          UNITED STATES DISTRICT COURT
 7                       CENTRAL DISTRICT OF CALIFORNIA
                                WESTERN DIVISION
 8
 9   GABRIELA BROUGHAL,                   ) CASE NO. CV 18-07800-JFW-ADS
                                          )
10                                        )
           Plaintiff,                     ) ORDER AWARDING
11                                        ) ATTORNEY’S FEES
               v.                         ) AND COSTS PURSUANT
12                                        ) TO THE EQUAL ACCESS TO
                                          ) JUSTICE ACT, 28 U.S.C.
13 ANDREW M. SAUL,                        ) § 2412(d), AND COURT COSTS
   COMMISSIONER OF SOCIAL                 ) PURSUANT TO
14 SECURITY,                              ) 28 U.S.C. § 1920
                                          )
15        Defendant.                      )
                                          )
16
17       Based upon the parties’ Stipulation for Award of EAJA Fees (“Stipulation”),
18   IT IS ORDERED that Plaintiff is awarded attorney fees under the Equal Access to
19   Justice Act in the amount of SIX-THOUSAND TWO-HUNDRED DOLLARS and
20   NO CENTS ($6,200.00), as authorized by 28 U.S.C. § 2412(d), and Court costs in
21   the amount of FOUR-HUNDRED DOLLARS and NO CENTS, pursuant to 28
22 U.S.C. § 1920, subject to the terms of the Stipulation.
23 Dated: 1/16/2020
24                                 /s/ Autumn D. Spaeth
                              __________________________________________
                              UNITED STATES MAGISTRATE JUDGE
25
26
27
28

                                                1
